     Case 4:20-cv-00335-O Document 19 Filed 08/10/20             Page 1 of 11 PageID 477



                 UNITED STATES DISTRICT COURT
        NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                                        §
IASMIN FRIEDHEIM, and                                    §
JF SOLUTIONS LTD.,                                       §
     Plaintiffs/Counter-Defendants                       §
                                                         §
v.                                                       §   Civil Action No. 4:20-cv-335
                                                         §
THOMAS HOEBER and                                        §
   Defendants/Counter-Plaintiffs                         §
HÖEBER MEDIA, LLC,                                       §
    Intervenor                                           §

                   PLAINTIFFS’ ANSWER TO
      INTERVENOR HÖEBER MEDIA, LLC’S ORIGINAL COMPLAINT

        Plaintiffs Joseph Friedheim, Iasmin Friedheim, and JF Solutions Ltd.

(collectively “Plaintiffs”) herein file this answer to Höeber Media, LLC’s

Intervenor’s Original Complaint (ECF 11). Plaintiffs’ counterclaims against

Höeber Media, LLC (“Media”) will be filed in an amended Complaint.

        Summary: The dispute concerns artwork used by JF Solutions Ltd. (“JFS”)

to import a cherry alcoholic liquor made by Frutóbidos in Portugal. Joseph and

Iasmin Friedheim own JFS and are friends with the Portuguese artist who authored

the artwork. Plaintiff and the artist both agree that he passed the copyright to JFS.

Höeber Media asserts that it purchased the copyrights from the artist honestly, but

Plaintiffs assert that Thomas Höeber misrepresented himself as an agent of JFS and

obtained an assignment from the artist under false pretenses.

4:20-cv-335; Answer to Intervenor’s Original Complaint                                Page 1
     Case 4:20-cv-00335-O Document 19 Filed 08/10/20         Page 2 of 11 PageID 478



                                           I.       ANSWER

        Plaintiffs/Counter-Defendants herein respond to each numbered paragraph in

reference to Höeber Media, LLC’s Intervenor’s Original Complaint (ECF 11).

1.      Plaintiffs know that the Texas Secretary of State’s records say that the

address of Höeber Media, LLC is 7001 Reatta Court, North Richland Hills, TX

76182-8904, the same as the home of Thomas Hoeber. Plaintiffs cannot say if

Höeber Media has changed its address and not updated the Texas Secretary of

State, and thus must deny the asserted address based on the facts before them.

2.      Admit.

3.      Admit.

4.      Admit.

5-8. These are not statements of fact to which Plaintiffs must respond.

9.      Deny. Plaintiffs are not knowledgeable about the capabilities or focus of

Media.

10.     Deny. Plaintiffs are not knowledgeable about this irrelevant claim and thus

deny.

11.     Deny. Thomas Hoeber began performing limited work for Plaintiffs as

Thomas Hoeber and Glass House Media, LLC in 2015. Höeber Media, LLC did

not existshow up until late 2018.

12.     Deny. Plaintiffs deny that any such offer was ever extended.


4:20-cv-335; Answer to Intervenor’s Original Complaint                           Page 2
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20        Page 3 of 11 PageID 479



13.     Deny. Höeber Media did not exist in 2016 nor was a “full marketing

program” ever requested. Joe and Iasmin Friedheim asked Thomas Hoeber, their

friend at the time, for help acquiring a photograph of their product and assistance

with improvements to their website.

14.     Deny. At the time of these events Höeber Media did not exist. Thomas

Hoeber created jf.solutions email addresses and e-signatures for the Friedheims at

their request. He also created a similar email address and e-signature for himself

without consulting them, giving himself the title of “Executive of Brand

Development.” The Friedheims did not suggest or give permission for Hoeber to

take these steps but they chose to allow him to continue using the email address

and title when they learned of both after the fact.

15.     Deny. No such contract was ever created or signed.

16.     Deny. No such promise was made.

17.     Deny. No regular price or discount was established.

18.     Deny. The parties exchanged emails, but formed no 12-month agreement.

19.     Deny.

20.     Deny.

21.     Admit.

22.     Deny.

23.     Deny.


4:20-cv-335; Answer to Intervenor’s Original Complaint                        Page 3
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20        Page 4 of 11 PageID 480



24.     Deny. JFS continued to request a product photograph and website assistance

and Hoeber continued to suggest services that they did not want and could not

afford on their company’s limited budget.

25.     Admit to the extent that the Friedheims invited Hoeber to accompany them

on a trip to Portugal. The main purpose of including Hoeber on the trip was for him

to take photographs of Portugal and specifically of the Friedheims in Portugal.

These photographs were to be used to create marketing materials and images for

the JFS website with authentic Portuguese flavor. Hoeber expressed no reluctance

regarding the trip to the Friedheims and JFS paid all of his expenses.

26.     Admit.

27.     Admit to the extent that Hoeber and Titze did give a presentation of their

efforts to create computer-generated renditions of JFS products and the invoice

amount was discussed. Deny to the extent that Joe Friedheim did not at any point

agree to pay the $12,990 mentioned in Intervenor’s Complaint. JFS had never

requested computer-generated artwork and Joe Friedheim did not believe he should

be asked to pay for any such artwork. Friedheim left the meeting believing that he

had communicated this clearly.

28.     Admit.

29.     Deny, in that an invoice assumes that payment is due. JFS admits that it

never paid on the invoice, as it was not requested or accepted work. JFS believed


4:20-cv-335; Answer to Intervenor’s Original Complaint                        Page 4
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20         Page 5 of 11 PageID 481



the question of paying for work that was never requested had been settled.

30.     Deny, in that the assertion appears to include an assumption that Plaintiff

asked for something and did not pay for it.

31.     Deny. Blair Johnson was offered a potential partial ownership if his

performance met certain criteria but it did not.

32.     Deny that the invoice’s words have some bearing. The invoices are after-the-

fact attempts to add terms to agreements already completed. Admit that the

invoices contain those words.

33.     Deny.

34.     Deny. Thomas gave Joe a rate comparison card to show how his rates

compared to another company’s rates. Intervenor’s verbiage that Plaintiff “knew he

would be charged” is false.

35.     Deny.

36.     Deny. The list in para. 36 is a list of things presented at one time or another

to JFS instead of the product photo and website improvements requested. Some

were suggestions only, some were actually produced.

37.     Deny. Most of the services listed as completed by Höeber Media in its para.

37 were either never completed or only partially completed. These services were

not requested, only offered by Höeber Media and declined by JFS for budgetary

reasons.


4:20-cv-335; Answer to Intervenor’s Original Complaint                            Page 5
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20        Page 6 of 11 PageID 482



38.     Admit to the extent that JFS did pay Thomas Hoeber and Höeber Media

$3,797.64 but deny all other particulars.

39.     Plaintiffs deny that they owe any money on any task for which they

employed any skilled contractors. Plaintiffs deny that they are were responsible for

“covering costs” of contractors, skilled or not.

40.     Deny.

41.     Deny.

42.     Plaintiff can neither admit nor deny, and thus must deny.

43.     Plaintiffs can neither admit nor deny what was said by Hoeber and Tuna.

However, Plaintiff paid Tuna for his work.

44.     Plaintiffs can neither admit nor deny the substance of Höeber Media’s offer

to Tuna. However, Plaintiffs assert that Tuna possessed no copyrights to the

original artwork described, since the work he did for JFS was a work for hire.

45.     Plaintiffs can neither admit nor deny. However, Plaintiffs deny the assertion

that they failed to pay Tuna for his work. Tuna possessed no copyrights to the

original artwork described since the work he did for JFS was a work for hire.

46.     Plaintiff can neither admit nor deny, but Tuna possessed no copyrights to the

original artwork described, since the work he did for JFS was a work for hire.

47.     Deny. Tuna was an independent contractor doing work for hire.

48.     Deny. Tuna has agreed that he did not own the copyright.


4:20-cv-335; Answer to Intervenor’s Original Complaint                           Page 6
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20           Page 7 of 11 PageID 483



49.     Deny.

50.     Deny.

51.     Plaintiff cannot admit or deny, except to state that any assignment to Höeber

Media could not be valid because Tuna had no copyright to assign.

52.     Deny. Any registration provided is invalid.

53.     Deny. Höeber Media has no valid copyright.

54.     Admit to receiving a letter with copies of invalid copyright registrations.

55.     Plaintiff denies that Höeber Media has a valid copyright.

56.     Deny, as the asserted registration is invalid.

57.     Deny, as the asserted registration is invalid.

58.     Deny, as the asserted registration is invalid, admit to the extent that Plaintiffs

have been aware since July 25, 2019 that Höeber Media had fraudulently

registrations.

59.     Deny.

60.     Deny.

61.     Deny.

62.     Deny.

63.     Deny, as the asserted registration is invalid.

64.     Deny.

65.     Deny.


4:20-cv-335; Answer to Intervenor’s Original Complaint                              Page 7
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20         Page 8 of 11 PageID 484



66.     Plaintiff admits to using its promotional materials based on the copyright to

the materials which it owns, irrespective of any registration.

67.     Deny, as the asserted registration is invalid.

68.     Deny, as the asserted registration is invalid.

69.     Deny.

70.     Deny. Plaintiffs admit that the poster has been used promotionally. Plaintiffs

can offer no insight into what the poster was originally “meant” for.

71.     Deny. Plaintiffs admit that the artwork has been used. Plaintiffs can offer no

insight into any restrictions on use of the artwork .

72.     Admit to the extent that JFS has used the image in marketing and on social

media, but Plaintiffs cannot admit or deny to the extent that para. 72 provides no

range of time during which Plaintiffs allegedly “continued” to use the image.

73.     Deny.

74.     Deny, as it was created as a work for hire.

75.     Deny, as it is unknown where he resides or what he does today, or how

independent he is.

76.     Deny.

77.     Deny. Nuno was a contractor who worked on a work-for-hire basis.

Intervenor has attached registrations, but they are invalid.

78.     Deny. A fraudulent copyright is no copyright.


4:20-cv-335; Answer to Intervenor’s Original Complaint                           Page 8
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20          Page 9 of 11 PageID 485



79.     Deny.

80.     Deny.

81.     Deny.

82.     Deny.

83.     Deny.

84.     Deny.

85.     Admit.

86.     Deny; the allegation is a legal conclusion not meriting admission or denial.

87.     Deny; the allegation is a legal conclusion not meriting admission or denial.

88.     Deny; the allegation is a legal conclusion not meriting admission or denial.

89.     Admit.

90.     Deny. Plaintiffs admit that they believe the registration is sound.

91.     Deny. Plaintiffs do not admit that Defendants have a valid registration.

92.     Deny. Defendants have no valid registration.

93.     Deny. Defendants have no valid registration.

94.     Deny. Defendants have no valid registration.

95.     Deny as to the motion as it is inappropriate.

96.     Deny. Plaintiffs admit that they believe the registration is sound.

97.     Deny. Plaintiffs admit that they believe the registration is sound.

98.     Deny.


4:20-cv-335; Answer to Intervenor’s Original Complaint                             Page 9
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20        Page 10 of 11 PageID 486



99.     Deny. Sometimes the parties just did things for each other because they were

friends for some time.

100. Deny.

101. Deny.

102. Deny.

103. Deny, as the assertion is just argument based on incorrect allegations.

104. Deny. Sometimes the parties just did things for each other because they were

friends for some time.

105. Deny.

106. Deny.

107. Deny, as the assertion is just argument based on incorrect allegations; also,

the parties just did things for each other because they were friends for some time.

108. Admit that a document was sent; “these claims” are vague and do not match

these allegations.

109. Deny, as no valid debt exists.

110. Admit that Höeber Media, LLC sent a demand on the date, but deny as to its

validity.

111. Deny that any payment was due.

112. Deny. Media has failed to perform services that would warrant payment.

113. Deny. Media has no claim against Joseph and Iasmin Friedheim; both


4:20-cv-335; Answer to Intervenor’s Original Complaint                         Page 10
  Case 4:20-cv-00335-O Document 19 Filed 08/10/20                   Page 11 of 11 PageID 487



Hoeber and Media worked only for JFS, and thus have no claim for fees under

Chapter 38.

114-122. Deny. Additionally, any work that was performed was for JFS and not

the Friedheims; all of the claims are invalid in every way, as to the Friedheims.

Additionally, Plaintiff’s deny liability. Finally, JFS is an LLC, and Chapter 38

gives no attorney fees based on contract claims against an LLC.

                                            II.     PRAYER

        WHEREFORE,                  PREMISES             CONSIDERED,         Plaintiffs/Counter-

Defendants pray that this Honorable Court render judgment that Intervenor Höeber

Media, LLC take nothing by its claims against Plaintiffs/Counter-Defendants, for

costs, and for all other relief, both general and special, at law and in equity, to

which it justly may be entitled.

                                                   Respectfully submitted,

                                                   s/Warren V. Norred/
                                                   Warren Norred, TX Bar 24045094
                                                   Norred Law, PLLC
                                                   515 E. Border, Arlington, TX 76010
                                                   817-704-3984 O; 817-524-6686 F

                                                   Attorney for Plaintiffs


CERTIFICATE OF SERVICE - I certify that this Answer was served on all
parties seeking service via the Court’s ECF system on August 10, 2020.

/s/Warren V. Norred
Warren V. Norred, Bar No. 24045094
4:20-cv-335; Answer to Intervenor’s Original Complaint                                    Page 11
